Citation Nr: 0011520	
Decision Date: 05/02/00    Archive Date: 05/09/00

DOCKET NO.  91-14 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to compensation benefits pursuant to 
38 U.S.C.A. § 1151 for a seizure disorder.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a seizure disorder 
secondary to a head injury.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel



INTRODUCTION

The appellant served on active duty from August 1942 to 
November 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1990 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied compensation benefits under 38 U.S.C.A. § 1151 
for a seizure disorder, and determined that new and material 
evidence had not been presented to reopen the previously 
denied claim for service connection for a seizure disorder, 
claimed as secondary to a head injury.  

In the veteran's substantive appeal he made references to 
treatment at a VA facility in 1977.  It is unclear whether he 
is claiming compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 (West 19991) based on this treatment.  It is requested 
that the RO contact the veteran to clarify this matter.  In a 
March 1996 statement the representative requested that the 
issue of service connection for a spinal condition secondary 
to a head injury be referred back to the RO.  The RO is 
requested to take the appropriate action on this matter.


REMAND

This matter was previously before the Board in April 1996, at 
which time, the Board remanded this matter to the RO for 
further evidentiary development, to include a VA examination 
an opinion.  The Board indicated that the examiner was to 
review the 

The requested VA examination was conducted in November 1996, 
the Board notes that the medical examiner indicated in the 
context of the examination report that "only limited records 
were available," and that "there was no file available to 
be reviewed" in conjunction with his examination of the 
appellant.  In written argument, dated in April 2000, the 
service representative contended that this circumstance 
constitutes noncompliance with the Board's requested remand 
activity.  The Board concurs.  See Stegall v. West, 11 Vet. 
App. 268 (1998) (the Board must remand cases where there has 
been a failure to comply with directions in an earlier Board 
remand).  

The veteran has indicated he received treatment a Chino 
Community Hospital in 1989.  In conjunction with the Remand 
medical records from Chino Community Hospital were received.  
However, these records only covered a period beginning in 
1990. 

Although the Board regrets further delay in the disposition 
of this matter, in light of the above, the Board is of the 
opinion that additional development is warranted.  
Accordingly, the case is REMANDED for the following actions:

1.  The RO should request the appellant to 
furnish any additional medical records not 
previously submitted regarding treatment he 
has received for his seizure disorder, to 
include the 1989 records from the Chino 
Community Hospital.  The RO should provide 
the appellant with any necessary 
authorizations for the release of this 
information. 

3.  Thereafter, the claims file with all 
associated records should be made available 
to the examining physician who conducted the 
November 1996 VA examination, for his review 
and preparation of a supplemental medical 
report encompassing the review.  Any 
additional tests, examinations or studies 
deemed necessary should be performed.  

In the event that the same physician who 
conducted the examination in November 1996 is 
not available, then the RO should arrange for 
another VA neurologist to review the 
veteran's adjudication claims folder.  In 
conjunction with the review of the claims 
file, it is requested that the examiner 
render an opinion as to whether the weaning 
from Dilantin during the appellant's July 
1989 treatment at the VA medical facility 
resulted in an increase in severity of the 
seizure disorder.  It is further requested 
that the examiner express an opinion as to 
whether it is as likely as not that the 
appellant's seizure disorder is related to 
head trauma he sustained during service.  Any 
additional tests, examinations or studies 
deemed necessary should be performed.  A 
complete rationale for any opinion expressed 
should be included in the medical report.

4.  Following completion of the above, the RO 
should review the examination report to 
ensure that the remand has been complied 
with, and, if not, the RO should take 
appropriate corrective action.  The RO should 
then adjudicate the issues noted on the title 
page of this remand.

If the benefits sought on appeal are not granted, the 
appellant and his representative should be furnished a 
supplemental statement of the case, and an opportunity to 
respond.  The case should then be returned to the Board for 
further appellate consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Robert P. Regan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


 

